UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2016 – March 31, 2017 Item 1: Reports to Shareholders Semiannual Report | March 31, 2017 Vanguard U.S. Value Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 2 Advisor’s Report. 6 Fund Profile. 8 Performance Summary. 9 Financial Statements. 10 About Your Fund’s Expenses. 21 Trustees Approve Advisory Arrangement. 23 Glossary. 25 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • For the six months ended March 31, 2017, Vanguard U.S. Value Fund returned well over 12%, outpacing both its benchmark index and the average return of its peer group. In general, value stocks bested their growth counterparts. • Your fund’s stock selection model generated broad-based performance. As a reminder, the model focuses on five signals that rank a universe of stocks. Four of those signals—valuation, growth, management decisions, and quality—contributed to performance. In particular, the valuation signal was a significant driver of the fund’s return. • Seven of the fund’s 11 industry sectors generated positive results, led by materials, information technology, and industrials. • Stocks in the energy, real estate, and telecommunication services sectors detracted the most from performance. Total Returns: Six Months Ended March 31, 2017 Total Returns Vanguard U.S. Value Fund 12.59% Russell 3000 Value Index 10.45 Multi-Cap Value Funds Average 10.81 Multi-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average U.S. Value Fund 0.23% 1.10% The fund expense ratio shown is from the prospectus dated January 26, 2017, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2017, the fund’s annualized expense ratio was 0.23%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2016. Peer group: Multi-Cap Value Funds. 1 Chairman’s Perspective Dear Shareholder, For many people, including me, falling interest rates have been the general trend in the bond market throughout our working lives. At the beginning of 1983, the year I graduated from business school, the yield of the benchmark 10-year U.S. Treasury note stood at more than 10%. It was less than 2.5% at the beginning of 2017. Because bond prices move in the opposite direction from rates, my career happens to have overlapped with the greatest bull market for bonds in history. It appears that may be changing. And, of course, there’s no shortage of advice about how to prepare for the shift. Rates may be headed higher (really) This bond bull market has reminded us time and again just how hard it is to predict when rates will rise or fall and by how much. If you follow bonds, you might recall the markets bracing for a sustained rate increase back in 2010 as the economy pulled out of recession, or again in 2013 when the Federal Reserve said it would start tapering its bond purchases, or again at the end of 2015 when the Fed raised short-term rates for the first time in almost a decade. And yet, prognostications notwithstanding, interest rates remained anchored near historical lows. That said, rates seem to be on an upswing. With economic activity picking up, wages starting to move higher, and inflation coming Bill McNabb Chairman and Chief Executive Officer 2 off recent lows, the Fed has nudged short-term rates higher twice in recent months and has signaled that further gradual increases are likely through 2018. The perceived pro-growth stance of the new U.S. administration also has played a role in framing a case for higher rates. Short-term pain, longer-term gain Bond investors are understandably concerned. If interest rates shoot up, the market value of bonds will drop sharply, with prices falling to bring yields in line with the new, prevailing higher rates. That’s the potential short-term pain. But long-term investors should actually want rates to go up. If you like bonds that pay 2%, you should love bonds that pay 4%, right? There’s a simple—though imperfect—rule of thumb that helps make clear this point. If the time frame of your investing goal exceeds the time frame of your bond portfolio (a medium-term goal matched with short-term bonds, or a long-term goal paired with bonds not quite as long-term), rising rates will work out in your favor, maybe decidedly so. Think of it this way: If you have a big cash need in the near future—say, a tuition bill coming due in a few years—and you own bonds that are long-term in nature, this time-frame mismatch could spell trouble if rates rise sharply; you’d be selling bonds that would be worth less. But if you’re saving to retire ten or 15 years down the road and rates are steadily rising, over time you’ll be earning higher and higher yields. Market Barometer Total Returns Periods Ended March 31, 2017 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 10.09% 17.43% 13.26% Russell 2000 Index (Small-caps) 11.52 26.22 12.35 Russell 3000 Index (Broad U.S. market) 10.19 18.07 13.18 FTSE All-World ex US Index (International) 6.74 13.50 4.82 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) -2.18% 0.44% 2.34% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) -2.10 0.15 3.24 Citigroup Three-Month U.S. Treasury Bill Index 0.21 0.34 0.10 CPI Consumer Price Index 0.98% 2.38% 1.23% 3 Josh Barrickman, our head of fixed income indexing for the Americas, calls it “the virtuous cycle of compounding interest at a higher rate.” The bottom line is, you can end up better off than if rates haven’t risen because you’re earning more income, which over time more than washes away any price hit. Beware of short-sighted, short-term moves This logic can be difficult to grasp, tempting anxious bond investors to make drastic shifts to lessen the immediate pain of rising rates. Unfortunately, such moves can backfire. Taking shelter in short-term bonds, for example, might seem like a good idea. Their prices generally hold up better than those of longer-term bonds in a rising-rate environment. But they also offer less income. For example, when the market started worrying about rising rates in 2010, moving into short-term securities—and staying there—would have proved costly. Through 2016, those securities returned roughly half of what the broad U.S. bond market did. Favoring high-yield bonds is another tack some investors take, expecting higher income to help cushion price declines. What has driven long-term returns for Vanguard bond funds? 4 High-yield securities, however, typically perform best when stocks are rising, making them unlikely to zig when stocks zag. We saw clear evidence of the correlation between stocks and high-yield bonds in the frantic markets following the United Kingdom’s vote to leave the European Union last year. From June 23 to June 27, both U.S. stocks and U.S. high-yield bonds lost ground. The broad U.S. bond market, meanwhile, climbed 1.2% as investors sought a safe haven. Your portfolio is more than the sum of its parts Different assets have different roles to play in a balanced and diversified portfolio. Stocks are valuable because they can produce higher returns over time, while bonds can provide a crucial counterweight to the volatility of stocks. Perhaps the most important thing to keep in mind about bonds is that although their prices can fluctuate, they remain “fixed income” securities. Barring default, you can be certain of getting income until the bonds mature. It’s that income that drives returns for patient bond investors who resist the urge to jump in and out of the market, as you can see in the accompanying box. A lot has changed since I first started following the bond market, but the important role that bonds can play in a balanced and diversified portfolio hasn’t. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 14, 2017 5 Advisor’s Report For the six months ended March 31, 2017, Vanguard U.S. Value Fund returned well over 12%. The fund bested its benchmark, the Russell 3000 Value Index, and the average return of its peer group by about 2 percentage points. The investment environment The period opened on an optimistic note as the U.S. economy appeared to pick up steam, with the manufacturing and housing sectors reporting solid activity and the employment rate continuing to improve. Personal consumption, private investment, and residential and nonresidential fixed investment also added to growth. Commodities, especially oil, regained some ground after price declines earlier in 2016. That optimism carried over into the first quarter of 2017, with consumer confidence rising in March to its highest level in more than 16 years. Unemployment dropped that month to 4.5%, though the country added only 98,000 jobs and the labor force participation rate held steady at 63%. Against this backdrop, stocks surged over the six-month period, as investors anticipated stronger growth and higher inflation. The earlier economic improvement and the prospect of more infrastructure spending, greater deregulation, and possible tax-code changes under the new administration helped fuel a shift toward riskier assets, propelling stocks to record highs in early 2017. These developments most likely played a large part in the Federal Reserve’s decision in March to raise the federal funds target interest rate by a quarter percentage point, to 0.75%–1%. The rate increase was the Fed’s second in three months but only the third in a decade. Investment objective and strategy Although it’s important to understand how overall performance is affected by the macroeconomic factors we’ve described, our strategy focuses on specific fundamentals—not technical analysis. Our stock selection model evaluates companies within our investment universe to identify those with attractive characteristics that we believe will outperform over the long run. To do this, we use a strict quantitative process that focuses on a combination of five key themes: high quality—healthy balance sheets and consistent cash-flow generation; effective use of capital—sound investment policies that favor internal over external funding; consistent earnings growth—a demonstrated ability to grow earnings year after year; strong market sentiment—market confirmation of our view; and reasonable valuation—avoidance of overpriced stocks. The interaction of these themes generates an opinion on all the stocks in our universe each day. Using the results of our model, we then construct our portfolio with the goal of maximizing expected return, while minimizing exposure to risks that our research indicates do not improve returns, such as industry selection and other risks relative to our benchmark. Over the period, the broad U.S. equity market (as measured by the Russell 3000 Index) returned more than 10%. U.S. stock market performance was broad-based; 6 ten out of 11 market sectors advanced, led by financials, industrials, and information technology. Value stocks outperformed their growth counterparts, small-capitalization stocks topped large-caps, and U.S. equities outperformed their developed- and emerging-market peers. Our successes and failures The fund’s performance was driven by our valuation signal, especially in the latter months of the period. The growth, management decisions, and quality signals contributed to a lesser degree. Stock selection results were positive in seven sectors, with materials, IT, and industrials leading the way. Energy, real estate, and telecommunication services detracted the most. Our strength in materials was largely due to an overweighting of AK Steel, which benefited from speculation about an increase in infrastructure spending. Chemours & Co., Advanced Micro Devices, and NVIDIA were also top contributors to performance. Washington Prime Group, Denbury Resources, and Apache hurt results the most. Portfolio Managers: James P. Stetler Anatoly Shtekhman, CFA Binbin Guo, Principal, Head of Equity Research and Portfolio Strategies Vanguard Quantitative Equity Group April 12, 2017 7 U.S. Value Fund Fund Profile As of March 31, 2017 Portfolio Characteristics Russell DJ 3000 U.S. Total Value Market Fund Index FA Index Number of Stocks 208 2,044 3,813 Median Market Cap $35.5B $53.7B $58.2B Price/Earnings Ratio 22.0x 24.3x 25.4x Price/Book Ratio 2.1x 2.0x 3.0x Return on Equity 10.4% 11.9% 16.3% Earnings Growth Rate 5.3% 3.4% 7.3% Dividend Yield 2.3% 2.4% 1.9% Foreign Holdings 1.4% 0.0% 0.0% Turnover Rate (Annualized) 88% — — Ticker Symbol VUVLX — — Expense Ratio 1 0.23% — — 30-Day SEC Yield 2.11% — — Short-Term Reserves 0.0% — — Sector Diversification (% of equity exposure) Russell DJ 3000 U.S. Total Value Market Fund Index FA Index Consumer Discretionary 4.9% 4.9% 12.7% Consumer Staples 8.1 8.0 8.3 Energy 11.5 11.6 6.2 Financials 26.9 27.0 14.8 Health Care 10.4 10.3 13.3 Industrials 10.3 10.4 10.7 Information Technology 10.0 10.0 21.2 Materials 3.2 3.1 3.4 Real Estate 5.1 5.1 4.1 Telecommunication Services 3.4 3.4 2.1 Utilities 6.2 6.2 3.2 Volatility Measures Russell DJ 3000 U.S. Total Value Market Index FA Index R-Squared 0.95 0.89 Beta 1.01 0.98 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 3.2% JPMorgan Chase & Co. Diversified Banks 3.1 Johnson & Johnson Pharmaceuticals 2.8 Bank of America Corp. Diversified Banks 2.5 Procter & Gamble Co. Household Products 2.3 General Electric Co. Industrial Conglomerates 2.3 AT&T Inc. Integrated Telecommunication Services 2.1 Wells Fargo & Co. Diversified Banks 2.1 Berkshire Hathaway Inc. Multi-Sector Holdings 2.0 Merck & Co. Inc. Pharmaceuticals 1.9 Top Ten 24.3% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated January 26, 2017, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2017, the annualized expense ratio was 0.23%. 8 U.S. Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2006, Through March 31, 2017 Note: For 2017, performance data reflect the six months ended March 31, 2017. Average Annual Total Returns: Periods Ended March 31, 2017 Inception One Five Ten Date Year Years Years U.S. Value Fund 6/29/2000 19.37% 13.92% 6.48% See Financial Highlights for dividend and capital gains information. 9 U.S. Value Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2017 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (99.4%) 1 Consumer Discretionary (4.8%) Best Buy Co. Inc. 234,931 11,547 * Liberty Media Corp-Liberty SiriusXM 227,782 8,865 Lear Corp. 60,218 8,526 * Burlington Stores Inc. 85,693 8,337 International Game Technology plc 274,701 6,510 Whirlpool Corp. 35,685 6,114 Carnival Corp. 93,716 5,521 General Motors Co. 156,120 5,520 Comcast Corp. Class A 132,404 4,977 * Cooper-Standard Holdings Inc. 33,872 3,758 Darden Restaurants Inc. 35,428 2,964 Coach Inc. 41,205 1,703 * Liberty Media Corp-Liberty SiriusXM 43,116 1,672 * Iconix Brand Group Inc. 218,351 1,642 Tailored Brands Inc. 71,859 1,074 * Beazer Homes USA Inc. 57,029 692 Consumer Staples (8.1%) Procter & Gamble Co. 430,540 38,684 Philip Morris International Inc. 236,761 26,730 Wal-Mart Stores Inc. 329,870 23,777 Tyson Foods Inc. Class A 159,235 9,827 Bunge Ltd. 120,716 9,568 Conagra Brands Inc. 191,753 7,735 Universal Corp. 100,852 7,135 Fresh Del Monte Produce Inc. 74,365 4,405 Walgreens Boots Alliance Inc. 28,190 2,341 Colgate-Palmolive Co. 29,974 2,194 Kimberly-Clark Corp. 3,998 526 Omega Protein Corp. 23,585 473 Mondelez International Inc. Class A 10,848 467 Energy (11.4%) Exxon Mobil Corp. 651,768 53,452 Chevron Corp. 229,586 24,651 Devon Energy Corp. 265,104 11,060 * Newfield Exploration Co. 255,729 9,439 Valero Energy Corp. 140,239 9,297 * Energen Corp. 159,958 8,708 ^,* Chesapeake Energy Corp. 1,435,557 8,527 ^,* Sanchez Energy Corp. 870,853 8,308 Cimarex Energy Co. 64,466 7,703 * Laredo Petroleum Inc. 525,120 7,667 Schlumberger Ltd. 82,579 6,449 * Denbury Resources Inc. 2,322,384 5,992 Halliburton Co. 105,307 5,182 Apache Corp. 99,950 5,136 Baker Hughes Inc. 54,424 3,256 * Transocean Ltd. 195,961 2,440 ConocoPhillips 48,794 2,433 Kinder Morgan Inc. 109,156 2,373 ^ Ship Finance International Ltd. 158,130 2,325 ^,* EP Energy Corp. Class A 318,293 1,512 * Unit Corp. 36,478 881 Pioneer Natural Resources Co. 4,597 856 * Abraxas Petroleum Corp. 365,019 737 Williams Cos. Inc. 22,667 671 Delek US Holdings Inc. 12,789 310 Financials (26.8%) JPMorgan Chase & Co. 587,248 51,584 Bank of America Corp. 1,744,780 41,159 Wells Fargo & Co. 608,975 33,896 10 U.S. Value Fund Market Value • Shares ($000) * Berkshire Hathaway Inc. Class B 198,812 33,138 Citigroup Inc. 519,051 31,050 Goldman Sachs Group Inc. 87,330 20,061 Morgan Stanley 400,556 17,160 PNC Financial Services Group Inc. 133,979 16,110 Bank of New York Mellon Corp. 314,170 14,838 Prudential Financial Inc. 134,760 14,376 Capital One Financial Corp. 159,875 13,855 American Express Co. 145,652 11,522 Fifth Third Bancorp 424,041 10,771 Regions Financial Corp. 738,252 10,727 Discover Financial Services 154,040 10,535 Principal Financial Group Inc. 166,692 10,520 Lincoln National Corp. 151,072 9,888 Unum Group 206,536 9,684 Citizens Financial Group Inc. 275,267 9,510 Everest Re Group Ltd. 40,589 9,490 Assured Guaranty Ltd. 235,512 8,740 Ameriprise Financial Inc. 64,559 8,372 SunTrust Banks Inc. 150,605 8,328 Aflac Inc. 106,956 7,746 State Street Corp. 80,768 6,430 Universal Insurance Holdings Inc. 246,578 6,041 Navient Corp. 365,959 5,402 US Bancorp 84,554 4,355 Primerica Inc. 42,158 3,465 Reinsurance Group of America Inc. Class A 15,097 1,917 Allstate Corp. 20,009 1,631 Federal Agricultural Mortgage Corp. 8,306 478 * Walker & Dunlop Inc. 10,159 423 Health Care (10.3%) Johnson & Johnson 370,295 46,120 Merck & Co. Inc. 494,699 31,433 Pfizer Inc. 514,933 17,616 Baxter International Inc. 229,022 11,877 Aetna Inc. 83,798 10,688 * HCA Holdings Inc. 114,496 10,189 * Express Scripts Holding Co. 135,772 8,949 * Quintiles IMS Holdings Inc. 102,776 8,277 * WellCare Health Plans Inc. 58,877 8,255 Medtronic plc 76,504 6,163 Anthem Inc. 18,835 3,115 * Tivity Health Inc. 101,217 2,945 * Exelixis Inc. 88,698 1,922 * INC Research Holdings Inc. Class A 31,705 1,454 Eli Lilly & Co. 7,754 652 Abbott Laboratories 7,358 327 Industrials (10.3%) General Electric Co. 1,253,471 37,353 * United Continental Holdings Inc. 165,182 11,668 L3 Technologies Inc. 59,212 9,787 Delta Air Lines Inc. 199,243 9,157 * United Rentals Inc. 71,845 8,984 Oshkosh Corp. 129,925 8,912 Huntington Ingalls Industries Inc. 43,272 8,665 Spirit AeroSystems Holdings Inc. Class A 147,868 8,564 Emerson Electric Co. 133,072 7,966 Quad/Graphics Inc. 289,661 7,311 Global Brass & Copper Holdings Inc. 203,086 6,986 SkyWest Inc. 201,842 6,913 General Cable Corp. 290,085 5,207 Parker-Hannifin Corp. 28,755 4,610 Copa Holdings SA Class A 40,286 4,522 * Chart Industries Inc. 106,595 3,724 United Technologies Corp. 29,568 3,318 * AECOM 88,979 3,167 GATX Corp. 51,296 3,127 Owens Corning 49,678 3,049 * XPO Logistics Inc. 43,112 2,065 Union Pacific Corp. 15,089 1,598 * Atkore International Group Inc. 44,389 1,167 CECO Environmental Corp. 44,926 472 American Airlines Group Inc. 9,540 403 LSC Communications Inc. 14,501 365 Rockwell Automation Inc. 2,181 340 * Rush Enterprises Inc. Class A 9,906 328 Information Technology (9.9%) Apple Inc. 115,365 16,573 Cisco Systems Inc. 406,997 13,756 HP Inc. 745,101 13,322 Intel Corp. 330,503 11,921 International Business Machines Corp. 63,315 11,026 Applied Materials Inc. 267,710 10,414 * Advanced Micro Devices Inc. 690,427 10,046 Computer Sciences Corp. 141,988 9,799 ^,* VMware Inc. Class A 102,350 9,430 * TTM Technologies Inc. 527,959 8,516 Booz Allen Hamilton Holding Corp. Class A 235,467 8,333 CDW Corp. 142,049 8,198 NVIDIA Corp. 69,867 7,611 11 U.S. Value Fund Market Value • Shares ($000) Oracle Corp. 156,793 6,994 * Amkor Technology Inc. 422,764 4,900 * Extreme Networks Inc. 464,622 3,489 * Tech Data Corp. 31,039 2,915 SYNNEX Corp. 17,929 2,007 * Cirrus Logic Inc. 26,780 1,625 * Sigma Designs Inc. 253,644 1,585 QUALCOMM Inc. 8,923 512 * Alpha & Omega Semiconductor Ltd. 29,683 510 * Micron Technology Inc. 14,833 429 * Anixter International Inc. 4,724 375 Materials (3.2%) * Freeport-McMoRan Inc. 791,507 10,575 Chemours Co. 254,617 9,803 Huntsman Corp. 389,071 9,548 United States Steel Corp. 271,273 9,172 Steel Dynamics Inc. 182,182 6,333 * AK Steel Holding Corp. 391,937 2,818 Greif Inc. Class A 36,323 2,001 Rayonier Advanced Materials Inc. 97,732 1,314 Dow Chemical Co. 10,988 698 * Cliffs Natural Resources Inc. 74,212 609 Real Estate (5.0%) Hospitality Properties Trust 296,712 9,355 Senior Housing Properties Trust 437,134 8,852 Lexington Realty Trust 802,587 8,010 Government Properties Income Trust 322,912 6,759 Washington Prime Group Inc. 753,726 6,550 CBL & Associates Properties Inc. 676,386 6,453 Select Income REIT 207,793 5,359 Sabra Health Care REIT Inc. 170,933 4,774 Omega Healthcare Investors Inc. 134,699 4,444 LaSalle Hotel Properties 108,939 3,154 Medical Properties Trust Inc. 229,645 2,960 GEO Group Inc. 53,021 2,459 CorEnergy Infrastructure Trust Inc. 69,479 2,347 Summit Hotel Properties Inc. 122,349 1,955 Host Hotels & Resorts Inc. 103,025 1,922 Global Net Lease Inc. 54,992 1,324 Colony NorthStar Inc. Class A 94,825 1,224 Care Capital Properties Inc. 38,159 1,025 Uniti Group Inc. 38,305 990 Brandywine Realty Trust 51,330 833 Outfront Media Inc. 25,397 674 Ashford Hospitality Trust Inc. 99,573 634 Xenia Hotels & Resorts Inc. 27,512 470 NorthStar Realty Europe Corp. 38,998 452 New Senior Investment Group Inc. 33,574 343 Tier REIT Inc. 18,898 328 Telecommunication Services (3.4%) AT&T Inc. 831,658 34,555 * Sprint Corp. 993,485 8,623 * T-Mobile US Inc. 120,742 7,799 Verizon Communications Inc. 103,730 5,057 Utilities (6.2%) PG&E Corp. 187,919 12,470 Edison International 151,654 12,073 Exelon Corp. 318,040 11,443 CenterPoint Energy Inc. 368,357 10,156 FirstEnergy Corp. 318,157 10,124 MDU Resources Group Inc. 337,888 9,248 National Fuel Gas Co. 149,000 8,883 AES Corp. 760,021 8,497 UGI Corp. 156,223 7,717 Southwest Gas Holdings Inc. 73,678 6,109 PPL Corp. 107,783 4,030 NRG Energy Inc. 43,880 821 OGE Energy Corp. 9,007 315 Total Common Stocks (Cost $1,391,430) Temporary Cash Investments (1.1%) 1 Money Market Fund (1.1%) Vanguard Market Liquidity Fund, 0.965% 172,436 17,247 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) 4 United States Treasury Bill, 0.521%, 5/11/17 100 100 4 United States Treasury Bill, 0.592%, 7/13/17 400 399 Total Temporary Cash Investments (Cost $17,743) Total Investments (100.5%) (Cost $1,409,173) 12 U.S. Value Fund Amount ($000) Other Assets and Liabilities (-0.5%) Other Assets Receivables for Investment Securities Sold 3,131 Investment in Vanguard 115 Receivables for Accrued Income 2,358 Receivables for Capital Shares Issued 1,903 Other Assets 45 Total Other Assets 7,552 Liabilities Payables for Investment Securities Purchased (2,560) Collateral for Securities on Loan (9,497) Payables for Capital Shares Redeemed (2,847) Payables to Vanguard (1,511) Other Liabilities Total Liabilities Net Assets (100%) Applicable to 88,183,150 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At March 31, 2017, net assets consisted of: Amount ($000) Paid-in Capital 1,343,175 Undistributed Net Investment Income 5,650 Accumulated Net Realized Gains 51,399 Unrealized Appreciation (Depreciation) Investment Securities 252,861 Futures Contracts 67 Net Assets 1,653,152 • See Note A in Notes to Financial Statements. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $9,112,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 99.9% and 0.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $9,497,000 of collateral received for securities on loan. 4 Securities with a value of $499,000 have been segregated as initial margin for open futures contracts.
